Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159860(34)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  KYLE SCHEUNEMAN and LINDY                                                                                  Brian K. Zahra
  SCHEUNEMAN,                                                                                          Richard H. Bernstein
           Plaintiffs-Appellees,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159860
                                                                    COA: 344109
                                                                    Kent CC: 17-009761-NO
  KENT POWER INC.,
             Defendant-Appellant.
  _____________________________________/

          On order of the Court, the motion for an order permitting the defendant’s application
  for leave to appeal to be deemed filed nunc pro tunc on the date of the electronic
  transmission to the Court of Appeals is DENIED. Under some circumstances, the Court
  may “enter an order permitting a document to be deemed filed nunc pro tunc on the date
  of the unsuccessful transmission.” Administrative Order 2014-23, 497 Mich. cxxviii
  (2014). But such relief is warranted only where the moving party proves that “the
  transmission failed because of the failure of the TrueFiling system to process the electronic
  document or because of the court’s computer system’s failure to receive the document.”
  Id. at cxxix. Here, there was no transmission failure. It is undisputed that the TrueFiling
  system transmitted the electronic document to the selected court and the selected court’s
  computer system received the document. To the extent that the defendant alleges that
  transmission to this Court failed because of an apparent default setting in the TrueFiling
  system, the defendant must also prove that “the transmission failure was not caused, in
  whole or in part, by the action or inaction of the party.” Id. Here, the defendant cannot
  make this showing because the TrueFiling system provided clear notice to the defendant
  before and after transmission that it had selected the wrong court in which to file its
  application. Accordingly, the defendant is not entitled to the relief requested.

         VIVIANO, J., would accept the application as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2019
         b1023
                                                                               Clerk